Citation Nr: 1519260	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-16 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for cirrhosis of the liver.

2.  Entitlement to service connection for hepatitis B.

3.  Entitlement to a rating for posttraumatic stress disorder (PTSD) with anxiety and depression in excess of 70 percent (prior to April 5, 2013).

4.  Entitlement to an effective date prior to January 24, 2011, for the award of a higher 70 percent rating for PTSD with anxiety and depression.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

(The issue of entitlement to basic eligibility for VA nonservice-connected pension benefits is addressed in a separate decision.) 


REPRESENTATION

Veteran represented by:	John R. Worman, Esq.


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1989 to December 1992.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  The record is now in the jurisdiction of the Columbia, South Carolina RO.

In an April 2013 rating decision, the RO increased the rating for the Veteran's service-connected PTSD with anxiety and depression to 100 percent, effective April 5, 2013.  However, as such award does not represent a total grant of benefits sought on appeal for the period prior to April 5, 2013, the claim for increase (for the period prior to April 5, 2013) remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  [In a May 2013 statement, the Veteran's attorney submitted a "notice of disagreement" to the April 2013 rating decision with regard to the April 5, 2013 effective date assigned for the 100 percent rating for PTSD with anxiety and depression.  However, the Board notes that this theory of entitlement is already on appeal as part of the current issue for a rating for PTSD with anxiety and depression in excess of 70 percent (prior to April 5, 2013).]

Because these service connection, rating, and effective date issues depend on completely different law and facts than the pension issue on appeal, a separate decision is warranted for clarity.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

As an initial matter, with regard to the issue of whether new and material evidence has been received to reopen a claim of service connection for cirrhosis of the liver, the Board notes that the Veteran was not advised of the meaning of new and material evidence or of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The AOJ must provide corrective notice on remand.

The record reflects that the Veteran has received treatment for his claimed disabilities from three private medical facilities: (1) Piedmont Medical Center (in Rock Hill, South Carolina); (2) Gaffney Medical Center (in Gaffney, South Carolina); and (3) Gaston Memorial Hospital, now called CaroMont Regional Medical Center (in Gastonia, North Carolina).  As the treatment reports from these private medical facilities may contain relevant evidence, the AOJ must take all necessary development on remand to secure such treatment reports for the record.

In addition, with regard to the claim for service connection for hepatitis B, an October 2005 VA treatment record noted that the Veteran's liver test (AST) was elevated, "which is more indicative of alcohol hepatitis."  Subsequent medical records have documented current treatment for hepatitis B.  The Board notes that the Veteran's service treatment records documented that he enrolled in alcohol counseling during service in April 1990.  On remand, the AOJ should schedule the Veteran for an examination with medical opinion addressing any relationship between his current hepatitis B and any incident of his military service.  [While compensation for disorders incurred through willful misconduct, to include the abuse of alcohol, is generally precluded as a matter of law, the Board notes that 38 C.F.R. § 3.301(c)(2) states that organic diseases and disabilities which are a secondary result of the chronic use of alcohol as a beverage, whether out of compulsion or otherwise, will not be considered of willful misconduct origin.]

Accordingly, the case is REMANDED for the following actions:

1.  Review the record and take any necessary action to ensure compliance with all VCAA notice and assistance requirements, to specifically include furnishing the Veteran notice (pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006)) of the specific information and evidence necessary to reopen a claim of service connection for cirrhosis of the liver.

2.  Ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for his claimed disabilities, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation, to specifically include all records from Piedmont Medical Center (in Rock Hill, South Carolina), Gaffney Medical Center (in Gaffney, South Carolina), and Gaston Memorial Hospital, now called CaroMont Regional Medical Center (in Gastonia, North Carolina).  Obtain complete records of all such treatment and evaluation from all providers identified.  In addition, specifically secure complete copies of the clinical records of all VA treatment the Veteran has received for his claimed disabilities since May 2013.

3.  After the development sought above is completed, arrange for a liver examination of the Veteran to ascertain the nature and likely etiology of his current hepatitis B.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide an opinion as to the following:  Is it at least as likely as not (a 50% or better probability) that the Veteran's hepatitis B is related to any incident of his military service (to include his documented enrollment in alcohol counseling during service in April 1990)?

The examiner must explain the rationale for all opinions, citing to relevant service treatment records, relevant post-service treatment records (including the October 2005 VA treatment record which noted an indication of "alcohol hepatitis"), supporting factual data, and medical literature, as appropriate.

4.  The AOJ should ensure that all of the development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claims remaining on appeal.  If any benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case (SSOC) and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

